Exhibit 77(e)(1) SECOND AMENDMENT TO SUB-ADVISORY AGREEMENT ING PRIME RATE TRUST This Second Amendment, effective as of September 15, 2007, amends the Sub-Advisory Agreement (the “Agreement”) dated the 19th day of August, 2003 between ING Investments, LLC, an Arizona limited liability company (the “Manager”), and ING Investment Management Co. (formerly Aeltus Investment Management, Inc.), a Connecticut corporation (the “Sub-Adviser”) with regards to ING Prime Rate Trust, a Series of ING Prime Rate Trust. W I T N
